Per Curiam.
Defendant Henry Cowans was tried before a jury in recorder’s court for the city of Detroit and was found guilty on November 13,1967, of felonious assault in violation of CL 1948, § 750.82 (Stat Ann 1962 Rev § 28.277).
The appeal assigns as error (1) certain remarks made by the assistant prosecutor during his closing argument, (2) lack of specificity as to the time of the alleged assault, and (3) failure of the trial court to instruct the jury as to included offenses. The people file a motion to dismiss the appeal or to affirm the conviction.
*234A review of defendant’s brief, tbe motion to dismiss or affirm, and the record discloses that no error was committed by the remarks of the assistant prosecutor, and that the matter was not saved for appeal by proper objections. The question as to time of the alleged assault may not be raised for the first time on appeal. CL 1948, § 767.51 (Stat Ann 1954 Eev § 28.991). The Court finds no reversible error in the instructions given to the jury by the trial court. People v. Earnest Thomas, 1 Mich App 444, 446.
Affirmed.
Lesinski, C. J., and T. Gr. Kavanagh and Quinn, JJ., concurred.